DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 23 JUL 2021.  The status of the claims is as follows:
Claims 1-3 and 6-15 are pending.
Claim 10 is amended.
Claims 4 and 5 are canceled.
In view of the amendment to Claim 10, Examiner withdraws the previous rejection of Claim 10 made in the previous Office Action.

Allowable Subject Matter
Claims 1-3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance.  This statement was previously provided in the last Office Action and has been edited to include Claim 10 in view of the amendment to the claims:
As regards Claims 1, 10, and 15, Examiner holds the art cited above as applied in the rejection of previous Claims 1 and 4 from the Office Action dated 12 AUG 2020 as the closest prior art in the application.  Examiner reproduces those rejections below.
Claim 1 – Fournand ‘974 teaches a system for coating an optical article with a predetermined coating composition (Figure 1, Abstract), comprising a chamber (Figure 
a coating device (Figure 1 Element 40, nebulizer) configured to carry out a coating treatment of said predetermined coating composition for depositing it on said optical article in said chamber,
by vaporizing said predetermined coating composition (Page 2 Lines 28-30) and
by exposing at least a face of said optical article to the vaporized coating composition (Page 2 Lines 30-31), and
a control unit (Figure 1 Element 2) configured to control said coating device for coating said optical article by vaporizing said predetermined coating composition;
said coating device being formed as a unit, said coating device comprising
a casing (Page 10 Lines 28-29, the combination of elements 40, 47, and 50 serve to contain the coating combination) configured to contain said predetermined coating composition,
a vaporizing conduit opening both into said casing and outside of said coating device (a flow path exists between the casing elements and the deposition chamber), and
a propelling member (Page 10 Line 29), configured to pressurize said predetermined coating composition (with reference to Figure 1, element 47 contains the flow between elements 40 and 50 and necessarily serves to constrain the gas; constraining a gas into a defined volume necessarily pressurizes the gas);
said coating device being configured to put in fluidic communication said propelling member in an operative state with said casing in order to carry out said coating treatment (Page 12 Lines 29-30).
Fournand ‘974 does not expressly disclose that the recited elements are formed as a single cartridge unit as required by Claim 1.  Chapet ‘749 is drawn to a system for vapor deposition of a liquid coating composition on an optical substrate (Abstract) and notes that the evaporation means (e.g. a crucible) and the liquid coating composition are packaged as a single unit (Abstract) (see also PG 0007, 0011).  Chapet ‘749 notes that this single unit solution advantageously improves ease of transportation, ease of storage, ease of transportation, and safety and further reduces risk of deterioration of the coating liquid (PG 0012, 0013).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Fournand ‘974 to form an integrated coating unit as disclosed by Chapet ‘749, as both methods discloses methods of coating an optical substrate with vaporized coating compositions and Chapet ‘749 discloses several advantages accruing to the integration of the coating apparatus.  Examiner further finds that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the coating elements as a single unit, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 4 – Fournand ‘974 / Chapet ‘749 teach the system according to claim 1, wherein said coating device further comprises a valve member which is interposed 
Claims 1, 10, and 15 as amended comprise subject matter from previous Claim 1 and now-cancelled Claim 4 (the device of Claim 10 maps to the device of Claim 1), as well as portions of subject matter from now-cancelled Claim 5 (the specific embodiments of what the propelling member comprises).  The cited embodiments are not the embodiment under which Claim 5 was previously rejected.  Further search and consideration has not found a reference or combination of references, alone or in combination with the references previously cited, which teach any of the specific propelling member embodiments of Claims 1, 10, or 15 in the context of coating optical articles.  Therefore, Claims 1, 10, 15, and claims dependent therefrom (2, 3, 6-9) are allowed.
As regards Claims 11-14, Claim 11 is a method of using the system of Claim 1.  If the system of Claim 1 is held to be allowable, the method of using an allowable system is necessarily allowable.  Therefore, Claims 11-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712